UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANSPURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) [X]Annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December31, 2010 Or []Transition report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 001-33810 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: AMERICAN PUBLIC UNIVERSITY SYSTEM RETIREMENT PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: American Public Education, Inc. 111West Congress Street Charles Town, West Virginia 25414 AMERICAN PUBLIC EDUCATION, INC. AMERICAN PUBLIC UNIVERSITY SYSTEM RETIREMENT PLAN CHARLES TOWN, WEST VIRGINIA FINANCIAL STATEMENTS December 31, 2010 and 2009 CONTENTS Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available For Benefits 2 Statement of Changes In Net Assets Available For Benefits 3 Notes to Financial Statements 4 Supplemental Schedule Schedule of Assets (Held at End of Year) 11 Signatures Exhibits Exhibit 23.1 – Consent of McGladrey & Pullen, LLP, Independent Registered Public Accounting Firm Report of Independent Registered Public Accounting Firm To the Trustees, Plan Administrator, and Participants American Public University System Retirement Plan Charles Town, West Virginia We have audited the accompanying statements of net assets available for benefits of American Public University System Retirement Plan (the Plan) as of December 31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the year ended December 31, 2010.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the year ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. Our audits were made for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) as of December 31, 2010, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the United States Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. Baltimore, Maryland June 29, 2011 1 American Public University System Retirement Plan Statements Of Net Assets Available For Benefits December 31, 2010 And 2009 Assets Investments at fair value $ $ Receivables: Employer contributions Total assets Liabilities - - Net assets available for benefits $ $ See Notes To Financial Statements. 2 American Public University System Retirement Plan Statement Of Changes In Net Assets Available For Benefits Year Ended December 31, 2010 Additions to net assets attributed to: Investment income: Net appreciation in fair value of investments $ Interest and dividends Contributions: Employee Employer Rollovers Total contributions Total additions Deductions from net assets attributed to: Benefits paid to participants Administrative expenses Total deductions Net increase Net assets available for benefits: Beginning Ending $ See Notes To Financial Statements. 3 American Public University System Retirement Plan Notes to Financial Statements Note 1.Plan Description and Summary of Significant Accounting Policies The following description of the American Public University System Retirement Plan (the Plan) provides only general information.Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General: The Plan, a 401(k) profit sharing plan sponsored by the American Public University System Inc. (the Company), a subsidiary of American Public Education, Inc. (APEI) covers all employees of the Company except for employees covered by a collective bargaining agreement, non-resident aliens who do not receive income from the Company that constitutes United States income and residents of Puerto Rico.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Contributions: Each year, participants may contribute a specified amount or percentage of compensation, up to 60% of their gross annual earnings not to exceed ERISA and Internal Revenue Service (IRS) limits. Participants who have attained the age of 50 before the end of the plan year are eligible to make catch-up contributions.Participants may also contribute amounts representing distributions from other qualified plans (rollovers).Participants direct the investment of their contributions into various investment options offered by the Plan.The Plan currently offers various mutual funds and APEI common stock as investment options for participants. The Company makes a safe harbor non-elective contribution of 100% of the first 3% of the participant’s eligible compensation deferred into the Plan and 50% of the next 2% of the participant’s eligible compensation deferred into the Plan.Additional amounts may be contributed at the discretion of the Company.Contributions are subject to certain limitations. Participant accounts: Each participant’s account is credited with the participant’s contributions and allocations of (a) the Company’s contribution and (b) Plan earnings/losses and charged with administrative expenses, if applicable.Allocations are based on participant’s earnings or account balances, as defined.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Vesting: Participants are immediately vested in their voluntary contributions, the safe harbor non-elective contributions and any non-elective Company contribution to the Plan, plus actual earnings thereon. Distributions: On termination of service a participant may elect to receive either a lump-sum amount equal to the value of the participant’s vested interest in his or her account, or annual installments.If the total benefit is $1,000 or less and the participant does not make an election, the entire amount may be paid in a lump-sum distribution at the discretion of the Plan Administrator.In addition, participants may make withdrawals from their account upon attainment of age 59 1/2. Participants may also make withdrawals from their vested balance for reasons of financial hardship under specific guidelines set forth in the Plan. Forfeited accounts: At December 31, 2010 and 2009, the Plan had forfeiture balances of $2,175 and $1,932, respectively.This account can be used to reduce future employer contributions.No forfeitures were used during the year ended December 31, 2010. 4 American Public University System Retirement Plan Notes to Financial Statements Note 1. Plan Description and Summary of Significant Accounting Policies (Continued) Administrative expenses: The Plan’s administrative expenses are paid by either the Plan or the Plan Sponsor as provided by the Plan document.The Plan paid administrative expenses of $1,963 during the year ended December 31, 2010. A summary of the Plan’s significant accounting policies follows: Basis of accounting: The accompanying financial statements are prepared under the accrual method of accounting. Use of estimates: The preparation of the financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein and disclosure of contingent assets and liabilities.Actual results could differ from those estimates. Investment valuation and income recognition: Investments are reported at fair value.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.See Note 2 for discussion of fair value measurements. Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Net appreciation includes the Plan’s gains and losses on investments bought, sold and held during the year. Payment of benefits: Benefits and payments to participants are recorded when paid. Recent accounting pronouncements: In January 2010, the Financial Accounting Standards Board (FASB) issued ASU 2010-06,“Fair Value Measurements and Disclosures-Improving Disclosures About Fair Value Measurements,” which requires new disclosures and reasons for transfers of financial assets and liabilities between Levels 1 and 2.This guidance also clarifies that fair value measurement disclosures are required for each class of financial assets and liabilities, and those disclosures should include a discussion of inputs and valuation techniques.It further clarifies that the reconciliation of Level 3 measurements should separately present purchases, sales, issuances and settlements instead of netting these changes.With respect to matters other than Level 3 measurements, the guidance is effective for periods beginning on or after December 15, 2009.This guidance had been adopted effective January 1, 2010 but has no impact on the Plan’s financial reporting or disclosures. The guidance related to Level 3 measurements is effective for periods beginning on or after December 15, 2010. In May 2011, the FASB issued ASU No. 2011-04, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.” This update changes certain fair value measurement principles and enhances the disclosure requirements particularly for Level 3 fair value measurements. This update is effective for reporting periods beginning on or after December 15, 2011, with early adoption prohibited, and requires prospective application. The Plan is currently evaluating the impact this update will have on the Plan’s net assets available for benefits or changes in net assets available for benefits. 5 American Public University System Retirement Plan Notes to Financial Statements Note 1. Plan Description and Summary of Significant Accounting Policies (Continued) Subsequent Events: The Plan has evaluated subsequent events through the date the financial statements were issued. Note 2. Investments The following is a summary of the investment information as of December 31, 2010 and 2009.Single investments representing more than 5% of the Plan's net assets are separately identified: Note 2.Investments Mutual Funds FID Diversified International FID Contrafund 399,920 * FID Growth Company 352,873 * FID Mid Cap Stock 421,122 * FID Freedom 2020 529,824 * FID Freedom 2040 457,918 * Fidelity Retirement Money Market Other investments $ $ * Amount was less than 5% of Plan assets in the year indicated. During 2010, the Plan’s investments (including gains and losses on investments bought and sold, as well as held during the year) appreciated in value by $ 1,734,757 as follows: Mutual funds $ APEI Common stock $ The Fair Value Measurements and Disclosures Topic of the FASB ASC establishes the framework for measuring fair value. That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy under FASB ASC 820 are described as follows: Level 1.Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities that the Plan has the ability to access at the measurement date. 6 American Public University System Retirement Plan Notes to Financial Statements Note 2.Investments (Continued) Level 2.Inputs to the valuation methodology include: ● Quoted prices for similar assets or liabilities in active markets ● Quoted prices for identical or similar assets or liabilities in inactive markets ● Inputs other than quoted prices that are observable for the asset or liability ● Inputs that are derived principally from or corroborated by observable market data by correlation or other means If the asset or liability has a specified (contractual) term, the Level 2 input must be observable for substantially the full term of the asset or liability.A significant adjustment to a Level 2 input could result in a Level 2 measurement becoming a Level 3 measurement. Level 3.Inputs to the valuation methodology are unobservable for the asset or liability, significant to the fair value measurement and include situations where there is little, if any, market activity for the asset or liability. The inputs into the determination of fair values are based upon the best information under the circumstances and may require significant management judgment or estimation. The asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. Following is a description of the valuation methodologies used for assets measured at fair value. There have been no changes in the methodologies used at December 31, 2010 and 2009. Common stock:Valued at the closing price reported on the active market on which the individual securities are traded. Mutual funds:Reported at fair value based on quoted market price of the fund which represents the net asset value of the shares held by the fund at year end. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. 7 American Public University System Retirement Plan Notes to Financial Statements Note2.Investments (Continued) The following table sets forth by level, within the fair value hierarchy, the Plan’s assets at fair value as of December 31, 2010 and 2009. Assets at Fair Value as of December 31, 2010 Level 1 Level 2 Level 3 Total Mutual Funds: Large Cap Funds $ $
